Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 12/16/2020.
In the Instant Amendment, Claims 1, 12 and 16 have been amended; Claims 1, 12 and 16 are independent claims. Claims 1-20 have been examined and are pending in this application.
The rejections of claims 10 and 17 under 35 U.S.C. 112(b) are withdrawn because of the amendments and the persuasive argument in the remark (page 8).

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant is arguing in the remarks (pages 9 and 10) that Song fails to teach "the voltage pumping circuit providing a pumped control voltage having a pumped voltage level that is a sum of the control voltage and the output voltage of the voltage converter" of the amended Claim 1.
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that Song does teach the voltage pumping circuit providing a pumped control voltage having a pumped voltage level (V_NOUT) that is a sum of the control voltage and the output voltage of the voltage converter (Figs. 3, 5, 7, 8; V_NOUT = Vc = a sum of a control voltage stored in the loop filter 130 during a previous operation and the output voltage of the voltage converter [160, 170] at each UPB pulse as shown by Vc signal in figure 7). Thus, Song teaches the features as claimed in claim 1.
Applicant’s arguments, see remarks (pages 10-14), with respect to the 102 rejections of claim(s) 1 in view of references Ishikawa, Liang or Rombach have been considered but are moot because the 

Regarding claim 12, Applicant is arguing in the remarks (pages 14 and 15) that Horan fails to teach any structures corresponding to the claimed voltage converter. The Office rejects Claim 12 based on Horan and equated the charge pump 206/the floatable capacitor 220 to the claimed filter circuit. See Page 9 of the Office Action. Referring to FIG. 2, however, none of the charge pump 206 and the floating capacitor 220 is "configured to generate a control voltage by filtering an output from the voltage converter" as recited in Claim 12 (emphasis added). In addition, Horan fails to teach "wherein the control voltage is generated in the filter circuit during the normal operation, and the pumped control voltage is provided by adding the control voltage and the output voltage of the voltage converter during the pumping operation" of Claim 12.
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that Horan does teach a voltage converter (charge pump 206/402) configured to perform a voltage conversion operation (Figs. 2, 4) and a filter circuit (capacitor 220, loop filter 206) configured to store charges and configured to generate a control voltage by filtering an output from the voltage converter (Figs. 2, 4; the filter circuit stores control voltage VCNTRL during a normal/previous operation), wherein the control voltage (the previous control voltage VCNTRL stored in loop filter 206) is generated in the filter circuit during the normal operation, and the pumped control voltage is provided by adding the control voltage and the output voltage of the voltage converter during the pumping operation (Figs. 2, 4; paras. 0012-0020; the current pumped/higher control voltage VCNTRL is provided by adding the previous control voltage VCNTRL [stored in loop filter 206] and the output voltage of the charge pump 206 [stored in capacitor 220] during the pumping operation when the switches 212 and 216 are on). Thus, Horan does teach the features as claimed in claim 12.

Regarding claim 16, Applicant is arguing in the remarks (pages 16 and 17) that The Office relies on Horan to fill the deficiencies in Kanno but as discussed for Claim 12, Horan fails to teach the claimed voltage converter. In addition, both Kanno and Horan fail to teach "the control voltage is generated in the filter circuit during the normal operation, and the pumped control voltage is provided by adding the control voltage and the output voltage of the voltage converter during the pumping operation." Thus, the combination of Kanno and Horan fails to the claimed image sensor of the amended Claim 16.
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that Horan does teach the features as claimed in claim 16 for the same reasons as presented in claim 12 since claim 16 is similarly amended as claim 12. Therefore, the combination of Kanno and Horan does teach the features as claimed in claim 16.

Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10 is suggested to be amended as “control [[.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation "the clock signal" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the normal operation" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13-15 are also rejected for being dependent of the base claim.
Claim 16 recites the limitation "the normal operation" line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "a voltage converter" line 5 which is unclear whether the limitation "a voltage converter" is another “a voltage converter” or the same “a voltage converter” defined in claim 16. It is suggested to amended claim 17 to recites as “the voltage converter” for addressing this issue.
Claims 18-20 are also rejected for being dependent of the base claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (US 20070188242).
Regarding claim 1, Song teaches A clock generator comprising:
a phase frequency detector (PFD) (110) configured to receive a clock signal and a reference clock signal and detect a phase difference between the clock signal and the reference clock signal, the phase frequency detector providing a first output signal based on the phase difference (Fig. 3);
a voltage converter (160, 170) communicatively coupled to the phase frequency detector to receive the first output signal from the phase frequency detector and configured to provide a second output signal based on the first output signal from the phase frequency detector (PFD) (Fig. 3);
a filter circuit (130) communicatively coupled to the voltage converter (160) to receive the second output signal from the voltage converter and configured to generate a control voltage during a first operation by filtering the second output signal from the voltage converter (Fig. 3);
a voltage pumping circuit (180) communicatively coupled to the voltage converter and configured to pump an output voltage of the voltage converter after the first operation, the voltage pumping circuit providing a pumped control voltage having a pumped voltage level (V_NOUT) that is a sum of the control voltage and the output voltage of the voltage converter (Figs. 3, 5, 7, 8; V_NOUT = Vc = a sum of a control voltage stored in the loop filter 130 during a previous operation and the output voltage of the voltage converter [160, 170] at each UPB pulse as shown by Vc signal in figure 7); and


Regarding claim 2, Song teaches the clock generator according to claim 1, wherein the voltage converter includes a voltage-to-current converter (Fig. 5; para. 0023).

Regarding claim 3, Song teaches the clock generator according to claim 1, wherein the filter circuit includes a low pass filter (LPF) (Fig. 5; para. 0023).

Regarding claim 4, Song teaches the clock generator according to claim 1, wherein the filter circuit comprises at least two capacitors and a resistor coupled to one of the at least two capacitors (Fig. 5; para. 0023).

Regarding claim 5, Song teaches the clock generator according to claim 1, further comprising switching elements (Figs. 6, 5) that are selectively turned on to provide different current paths (Fig. 3) from the voltage converter (160, 170) to the voltage controlled oscillator (VCO) (140), the different paths including a first path (IP path) allowing current flowing through the filter circuit and a second path (I2 path) allowing current flowing through the voltage pumping circuit (Figs. 3, 5, 6).

Regarding claim 6, Song teaches the clock generator according to claim 1, wherein the voltage converter (160, 170) stops its operation (170) when the second output signal from the voltage converter is higher than a predetermined level (Figs. 3, 5, 6; para. 0026; stop operation of 170 when Vc > threshold).

Regarding claim 9, Song teaches the clock generator according to claim 1, further comprising a controller (150) configured to control whether to operate the filter circuit or the voltage pumping circuit based on a result of comparison between the control voltage and a reference voltage (Figs. 3, 5, 6; para. 0026; operating 170 when Vc > threshold).

Claim(s) 1, 7, 8 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horan (US 20060119439).
Regarding claim 12, Horan teaches A clock generator (Fig. 1B) comprising:
a voltage converter (charge pump 206/402) configured to perform a voltage conversion operation (Figs. 2, 4);
a filter circuit (capacitor 220, loop filter 206) configured to store charges and configured to generate a control voltage by filtering an output from the voltage converter (Figs. 2, 4; the filter circuit stores control voltage VCNTRL during a normal operation);
a voltage pumping circuit (210-216) configured to operate, during a pumping operation, to generate a pumped control voltage by using the charges stored in the filter circuit, the pumped control voltage being higher than the control voltage (Figs. 2, 4; paras. 0012-0020; during a pumping operation to generate a current pumped/higher control voltage VCNTRL by using the previous control voltage VCNTRL stored in the filter circuit, the pumped/higher current control voltage VCNTRL is higher than the previous control voltage VCNTRL when the charge pump 206 is in UP state); and
a voltage controlled oscillator (108) configured to generate the clock signal having an oscillation frequency that is determined based on the control voltage during the normal operation and based on the pumped control voltage during the pumping operation (Figs. 2, 4; paras. 0012-0020),
CNTRL) is generated in the filter circuit during the normal operation, and the pumped control voltage is provided by adding the control voltage and the output voltage of the voltage converter during the pumping operation (Figs. 2, 4; paras. 0012-0020; the current pumped/higher control voltage VCNTRL is provided by adding the previous control voltage VCNTRL [stored in loop filter 206] and the output voltage of the charge pump 206 [stored in capacitor 220] during the pumping operation when the switches 212 and 216 are on).

Regarding claim 13, Horan teaches the clock generator according to claim 12, wherein the filter circuit comprises at least one capacitor and a resistor (Figs. 2, 4).

Regarding claim 14, Horan teaches the clock generator according to claim 12, wherein the voltage pumping circuit (210-216) comprises:
a first switching element (210) coupled between a first node (207) and a node (211) to which the control voltage or the pumped control voltage is applied, the first switching element configured to be controlled by a first switching control signal (Fig. 2);
a second switching element (212) coupled between the first node (207) and a second node (213), and configured to be controlled by a second switching control signal (Fig. 2); and
a third switching element (214) coupled between the second node (213) and a ground, and configured to be controlled by a third switching control signal (Fig. 2).

Regarding claim 15, Horan teaches the clock generator according to claim 14, further comprising:


Regarding claim 1, Horan teaches A clock generator comprising:
a phase frequency detector (PFD) (202) configured to receive a clock signal and a reference clock signal and detect a phase difference between the clock signal and the reference clock signal, the phase frequency detector providing a first output signal based on the phase difference (Figs. 2, 4);
a voltage converter (charge pump 206) communicatively coupled to the phase frequency detector to receive the first output signal from the phase frequency detector and configured to provide a second output signal based on the first output signal from the phase frequency detector (PFD) (Figs. 2, 4);
a filter circuit (capacitor 220, loop filter 206) communicatively coupled to the voltage converter (206) to receive the second output signal from the voltage converter and configured to generate a control voltage during a first operation by filtering the second output signal from the voltage converter (Figs. 2, 4; the filter circuit stores control voltage VCNTRL during a normal operation);
a voltage pumping circuit (210-216) communicatively coupled to the voltage converter and configured to pump an output voltage of the voltage converter after the first operation, the voltage pumping circuit providing a pumped control voltage having a pumped voltage level that is a sum of the control voltage and the output voltage of the voltage converter (Figs. 2, 4; paras. 0012-0020; during a pumping operation to generate a current pumped/higher control voltage VCNTRL by using the previous control voltage VCNTRL stored in the filter circuit, the pumped/higher current control voltage VCNTRL is higher than the previous control voltage VCNTRL when the charge pump 206 is in UP state); and


Regarding claims 7 and 8, claims 7 and 8 reciting features corresponding to claims 14 and 15 are also rejected for the same reasons as presented above, respectively.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 20070188242) or Horan (US 20060119439) in view of Rombach (US 20170179964).
Regarding claim 10, Song/Horan teaches everything as claimed in claim 1, but fails to teach
further comprising a controller configured to control the whether to operate the filter circuit or the voltage pumping circuit based on a result of comparison between the clock signal and the reference clock signal.

further comprising a controller (302) configured to control the whether to operate the filter circuit or the voltage pumping circuit based on a result of comparison between the clock signal and the reference clock signal (Fig. 3; paras. 0019-0023).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Rombach in Song/Horan to have further comprising a controller configured to control the whether to operate the filter circuit or the voltage pumping circuit based on a result of comparison between the clock signal and the reference clock signal for controlling the filter circuit to minimize voltage ripple resulting reduction in phase noise yielding a predicted result.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 20070188242) or Horan (US 20060119439) in view of Ishikawa et al (US 20080291770).
Regarding claim 11, Song/Horan teaches everything as claimed in claim 1, but fails to teach
further comprising a controller configured to control an initial voltage of the voltage converter such that the initial voltage of the voltage converter is higher than a power-supply voltage.
However, in the same field of endeavor Ishikawa teaches
further comprising a controller (900) configured to control an initial voltage (Vp > Vdd) of the voltage converter such that the initial voltage of the voltage converter is higher than a power-supply voltage (Figs. 9, 10; paras. 0161-0172).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Ishikawa in Song/Horan to have further comprising a controller configured to control the whether to operate the filter circuit or the voltage pumping circuit based on a result of comparison between the clock signal and the reference .

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US 20190007566) in view of Horan (US 20060119439).
Regarding claim 16, Kanno teaches An image sensor (Fig. 32) comprising:
an analog-to-digital converter (ADC) circuit (4) configured to convert a plurality of pixel signals into at least one digital signal (Fig. 32);
a data output circuit (6) configured to receive the at least one digital signal from the ADC circuit and outputting pixel data based on the at least one digital signal (Fig. 32);
a digital processing circuit (7) configured to receive the pixel data from the data output circuit and perform a signal processing of the pixel data based on a clock signal (CLK2) (Figs. 32, 33); and
a clock generator (96) configured to generate the clock signal, wherein the clock generator comprises:
a voltage generator (CP) configured to perform voltage conversion operation (Fig. 33; para. 0145);
a filter circuit (LF) configured to store charges and configured to generate a control voltage by filtering an output from the voltage converter (Fig. 33; para. 0145), 
a voltage pumping circuit configured to operate, during a pumping operation, to generate a pumped control voltage, the pumped control voltage to be equal to or higher than a power-supply voltage (a ground power-supply voltage) (Fig. 33; para. 0145), and
a voltage controlled oscillator (VCO) configured to generate the clock signal having an oscillation frequency that is determined based on the control voltage during the normal operation and based on the pumped control voltage during the pumping operation (Fig. 33; para. 0145; VCO generating CLK2 
but fails to expressly teach 
a voltage pumping circuit configured to operate, during a pumping operation, to generate a pumped control voltage by using the charges stored in the filter circuit, the pumped control voltage to be equal to or higher than a power-supply voltage,
wherein the control voltage is generated in the filter circuit during the normal operation, and the pumped control voltage is provided by adding the control voltage and the output voltage of the voltage converter during the pumping operation.
However, in the same field of endeavor Horan teaches
a voltage pumping circuit (210-216) configured to operate, during a pumping operation, to generate a pumped control voltage by using the charges stored in the filter circuit, the pumped control voltage to be equal to or higher than a power-supply voltage (Figs. 2, 4; paras. 0012-0020; during a pumping operation to generate a current pumped/higher control voltage VCNTRL by using the previous control voltage VCNTRL stored in the filter circuit, the pumped/higher current control voltage VCNTRL is higher than the previous control voltage VCNTRL when the charge pump 206 is in UP state; the pumped/higher control voltage VCNTRL is higher than a power-supply ground voltage),
wherein the control voltage is generated in the filter circuit during the normal operation, and the pumped control voltage is provided by adding the control voltage and the output voltage of the voltage converter during the pumping operation (Figs. 2, 4; paras. 0012-0020; the current pumped/higher control voltage VCNTRL is provided by adding the previous control voltage VCNTRL and the output voltage of the charge pump 206 [stored in capacitor 220] during the pumping operation when the switches 212 and 216 are on).


Regarding claim 17, the combination of Kanno and Horan teaches everything as claimed in claim 16. In addition, Kanno teaches wherein the clock generator further comprises:
a phase frequency detector (PFD) configured to detect a phase difference between the clock signal and a reference clock signal (Fig. 33; para. 0145); and
a voltage converter (CP) configured to provide an output signal based on the phase difference detected by the phase frequency detector (PFD) (Fig. 33; para. 0145).

Regarding claim 18, the combination of Kanno and Horan teaches everything as claimed in claim 16. In addition, Horan teaches wherein the voltage pumping circuit (210-216) comprises:
a first switching element (210) coupled between a first node (207) and a node (211) to which the control voltage or the pumped control voltage is applied, the first switching element configured to be controlled by a first switching control signal (Fig. 2);
a second switching element (212) coupled between the first node (207) and a second node (213), and configured to be controlled by a second switching control signal (Fig. 2); and

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Horan in the combination of Kanno and Horan to have wherein the voltage pumping circuit comprises: a first switching element coupled between a first node and a node at which the control voltage or the pumped control voltage is applied, and configured to be controlled by a first switching control signal; a second switching element coupled between the first node and a second node, and configured to be controlled by a second switching control signal; and a third switching element coupled between the second node and a ground and configured to be controlled by a third switching control signal for providing a configuration of the boost circuit enabling boosting a control voltage to improve the control voltage range and frequency effective range yielding a predicted result.

Regarding claim 19, the combination of Kanno and Horan teaches everything as claimed in claim 18. In addition, Horan teaches further comprising:
a controller (110) configured to activate the first switching control signal (phi) and the third switching control signal (phi) in the normal operation and activate the second switching control signal (phi’) in the pumping operation (Figs. 1, 2; paras. 0012-0020).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Horan in the combination of Kanno and Horan to have a controller configured to activate the first switching control signal and the third switching control signal in the normal operation and activate the second switching control signal in the pumping operation for providing a controlling circuit of the boost circuit enabling boosting a control voltage to improve the control voltage range and frequency effective range yielding a predicted result.

Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438.  The examiner can normally be reached on Mon-Fri 9am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Quan Pham/Primary Examiner, Art Unit 2696